Citation Nr: 0516869	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-00 288	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for thoracic 
dorsal spine, T6 compression fracture, healed, with kyphosis, 
cervicothoracic strain, and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from October 1947 to July 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO, in pertinent part, assigned a 10 
percent evaluation for thoracic dorsal spine, T6 compression 
fracture, healed, with kyphosis, cervicothoracic strain, and 
degenerative joint disease, effective from July 16, 2002.      

In January 2004, the Board remanded the claim for additional 
development.  The Veterans Law Judge (VLJ) who reviewed the 
case at that time is no longer employed by the Board.  
Accordingly, the case has been transferred to the undersigned 
VLJ.

Most recently, in a rating decision issued in March 2005, the 
RO assigned a 20 percent evaluation for thoracic dorsal 
spine, T6 compresssion fracture, healed, with kyphosis, 
cervicothoracic strain, and degenerative joint disease 
effective July 2002.  In addition, the RO granted entitlement 
to service connection for residuals of lumbar spine 
associated with thoracic dorsal spine, T6 compresssion 
fracture, healed, with kyphosis, cervicothoracic strain, and 
degenerative joint disease, and assigned a 10 percent 
disability evaluation effective July 2002.  

The claim has been returned to the Board for further 
appellate review.  



FINDING OF FACT

On June 2, 2005, prior to the promulgation of a final 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).

After receipt of a supplemental statement of the case issued 
in March 2005 with the notification of the 20 percent rating 
for thoracic dorsal spine, T6 compresssion fracture, healed, 
with kyphosis, cervicothoracic strain, and degenerative joint 
disease effective July 2002 and the 10 percent rating 
assigned for residuals of lumbar spine associated with 
thoracic dorsal spine, T6 compresssion fracture, healed, with 
kyphosis, cervicothoracic strain, and degenerative joint 
disease, also effective July 2002, the appellant submitted a 
statement to the RO in April 2005, expressing his desire to 
withdraw his appeal.  That statement was forwarded to the 
Board in June 2005.  The Board notes that the veteran's 
representative prepared an Informal Hearing Presentation in 
May 2005, seeking a higher rating, but the representative was 
then unaware of the veteran's withdrawal of the appeal.

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


